Title: Thomas Jefferson to James Barbour, 13 July 1813
From: Jefferson, Thomas
To: Barbour, James


          Dear Sir Monticello July 13. 13.
          I think you cannot be unacquainted with old mr Strode of the county adjoining to yours, with his former fortunes, and the misfortunes perhaps
			 by which he has lost them. his qualifications for business too are generally known. he is now in
			 indigence, and want. how this happens while his son is otherwise I know not. I have recieved a letter from him, by which I find he wishes for some employment which would give him bread in return for industry. I have no doubt that his talents and integrity might be made serviceable to the public in
			 some place. the army, particularly the Commisary & Q. M’s departments, the
			 foundery,
			 the Armoury
			 the Penitentiary might certainly make him useful. I have known him long, and am firmly persuaded that any emploiment analogous to his talents would be fulfilled with skill & fidelity, and I have thought I should render a public service in giving you an
			 opportunity of engaging him in some business for the public. I do this on my own motion only his letter authorising no such application; but rendering it presumable he would undertake any service, primary or secondary which would subsist him. excuse me for a suggestion which I make merely because you may find some occasion of using it for the good of the public as well as
			 of a worthy individual, and be assured of my great esteem & respect
          Th:
            Jefferson
        